DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status

1. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2021 has been entered.

2. 	Claim 1-2, 5-10 and 14 has been amended; support for the independent claim 1 is found in claims 3 and 4 and page 3 (par. 4) and page 4.of the instant application. Support for independent claim 10 can be found on page 4 of the instant application.
3. 	Claims 3, 4, and 11 have been cancelled.
4. 	Claims 17 and 18 have been added, support can be found in FIGS 3 and 4.
5. 	Claims 1-2, 5-10, 12-18 are currently pending.

Reasons for Allowance
s 1-2, 5-10, 12-18 are allowed.
7. 	The following is an examiner’s statement of reasons for allowance: 
	a. The closest prior art of record, Lee et al. (US20120183840A1). Lee discloses a battery cell stack with electrodes extending from the stack in the extension direction (Fig. 3, [0054]) where the electrode leads are bent and connected to interconnect boards (bus bar 500, Fig. 8, 9, [0070]) and electrode leads on the opposite side of the battery cell stack in the extension direction bent and connected to a second bus bar (Fig. 8) but Lee dos not disclose or suggest all electrode tabs extending from a first end connecting to a first bus bar and a second bus bar positioned at a location spaced apart along the extension direction.
	It would not have been obvious to a person skilled in the art to have positioned the bus bars at two different distances along the same side of a battery stack.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637.  The examiner can normally be reached on 7:30-4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.A.H./Examiner, Art Unit 1728                                                                                                                                                                                                        


/Maria Laios/Primary Examiner, Art Unit 1727